Citation Nr: 0708366	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-31 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a right shoulder 
condition.
  
5.  Entitlement to service connection for a right elbow and 
arm condition.

6.  Entitlement to service connection for refractive error.  

7.  Entitlement to a disability rating greater than 10 
percent for otitis externa with mixed-type hearing loss.    

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
February 1965.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issues of new and material evidence for a low back 
condition and an acquired psychiatric disorder, in addition 
to the issue of entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. There is no evidence of any neck condition during service, 
and no competent evidence of a current neck condition.

2.  The veteran's treatment in service for right shoulder, 
right arm, and right elbow pain is not related to any current 
disorder.  

3.  The veteran did not incur a superimposed disease or 
injury to the eyes in service, and his visual defect is not a 
disease or injury under the meaning of applicable law and 
regulation for VA purposes.

4.  The veteran is already in receipt of the maximum rating 
for his chronic otitis externa.  

5.  The veteran has level I hearing loss in both the right 
and left ear associated with his service connected disorder.


CONCLUSIONS OF LAW

1.  Service connection for a neck condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for a right shoulder condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  Service connection for a right arm and elbow condition is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Refractive error was not incurred in or aggravated by 
service, and was not subject to a superimposed disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 4.9 (2006).

5.  The criteria for a disability rating greater than 10 
percent for chronic otitis externa have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1-4.7, 
4.21, Diagnostic Code 6210 (2006).  

6.  The criteria for an initial noncompensable disability 
rating, but no greater, for bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

With regard to the veteran's claim for a neck condition, 
service medical records (SMRs) are negative for any 
complaint, treatment, or diagnosis of a neck condition.  
Post-service, a VA treatment record from April 2003 records a 
complaint of neck pain with limitation of motion.  However, 
the claims folder is negative for any diagnosis of a neck 
condition.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

Further, although VA X-rays were still pending at the time of 
the above April 2003 treatment record, any outstanding neck 
X-rays that may show a current condition could not provide a 
basis to change the disposition of the veteran's claim, since 
the first complaint in the claims folder concerning any neck 
pain is from 2003, approximately 38 years after discharge 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Overall, SMRs and post-service evidence provide very 
negative evidence against the neck claim as they only reveal 
neck pain beginning many decades after service with no 
connection to service.

The Board now turns to the veteran's claims of service 
connection for right shoulder, right elbow, and right arm 
disabilities.  In this regard, SMRs record that the veteran 
suffered an injury to his right arm and shoulder during hand-
to-hand combat training in April 1964.  He also complained of 
right elbow tenderness.  His right arm was put in a sling.  
The military physician documented pain, swelling, and 
deformity.  However, X-rays revealed no abnormality or 
dislocation.  Four months later, in August 1964, the veteran 
still complained of right clavicular pain on motion.  X-rays 
were again negative for any abnormality.   Upon separation in 
January 1965, his musculoskeletal examination was normal.  
Consequently, his separation examination provides evidence 
that his right shoulder and arm injury was acute and 
transitory in nature, and resolved without residual 
disability.  

Of equal significance is the fact that post-service, the 
first evidence of treatment for right shoulder or right arm 
pain is from VA treatment records dated in 2002 and 2003, 
which noted some complaints of pain.  These complaints 
occurred over 35 years after service, providing strong 
evidence against the claims.  Maxson at 1333.  In addition, 
VA treatment records from the 1980s and a VA outpatient 
examination dated in October 2002 revealed no complaints or 
diagnoses of any right shoulder or right arm conditions.  
Finally, no health care provider has associated any current 
right shoulder or right arm conditions with military service 
30 years ago.
      
Turning to his bilateral eye condition, the Board recognizes 
that the RO has phrased this issue as new and material 
evidence to reopen a service connection claim for refractive 
error.  However, the Board has thoroughly reviewed the claims 
folder and can find no previous final RO or Board decision of 
record with regard to this issue. 

Specifically, his original claim for service connection for 
an eye disorder was before the Board in April 1969.  However, 
it remanded this issue, along with several other issues on 
appeal at that time.  Thereafter, the RO issued a 
supplemental statement of the case (SSOC) in August 1969.  
The case returned to the Board in January 1970, but the Board 
unexplainably omitted the issue of service connection for an 
eye disorder in its decision.  Consequently, neither the 
Board's January 1970 decision, nor the RO's August 1969 SSOC, 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103, 20.1104.  As such, the Board is not 
prohibited from considering the merits of the issue.  The 
Board finds no prejudice is proceeding with the merits of the 
issue at this time.
 
SMRs show complaints of difficulty seeing out of his left eye 
in March 1964.  During service, in September 1964, he was 
prescribed eyeglasses to correct bilateral myopia.  Upon 
separation in January 1965, he was diagnosed with bilateral 
myopia with left eye astigmatism.  

Post-service, the veteran underwent a VA eye examination in 
August 1967.  The examiner diagnosed the veteran with left 
eye amblyopia and right eye refractive error.  Recent VA 
treatment in 2002 and 2003 are negative for treatment of any 
eye disorder, providing clear evidence against the existence 
of a current disability.  

In addition, myopic astigmatism and amblyopia are a form of 
refractive error.  See VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10, 
Block d.  Under 38 C.F.R. §§ 3.303(c) and 4.9, congenital or 
developmental disorders, including refractive errors of the 
eyes, are not "diseases" or "injuries" for the purpose of 
VA disability compensation.  Service connection may be 
granted for congenital or hereditary diseases, if initially 
manifested in or aggravated by service, but not for defects.  
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990). 

In this regard, as refractive error of the eye is not, by 
law, a disease or injury, it requires more than an increase 
in severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for refractive error of the eye, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90.  In 
this case, there is no evidence of that an eye disability was 
superimposed on his refractive error during service.  

Accordingly, although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claims 
of service connection for a right shoulder, elbow, and arm 
condition, a neck condition, and refractive error.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

With regard to his increased rating claim, disability ratings 
are determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected otitis externa with mixed 
hearing loss is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.87, Diagnostic Code 6210 (chronic otitis 
externa).  This 10 percent rating has remained in effect 
since the original grant of service connection by way of a 
September 1967 rating decision.  Since the disability has 
been continuously rated as 10 percent disabling for over 20 
years, it cannot be reduced absent a showing of fraud.  See 
38 C.F.R. § 3.951(b).        

Under Diagnostic Code 6210, chronic otitis externa with 
swelling, dry and scaling or serous discharge, and itching 
requiring frequent and prolonged treatment warrants a 10 
percent evaluation.  Although not currently in an active 
phase, the May 2004 VA ear disease examiner diagnosed the 
veteran with chronic otitis externa.  The examiner notes that 
the veteran was recently treated for left ear acute otitis 
externa in September 2003 and February 2004.  In addition, an 
August 2002 VA ER note revealed symptoms of bilateral itching 
of the ears.  Nonetheless, the 10 percent rating that these 
symptoms reflect is the maximum rating available under 
Diagnostic Code 6210 for this condition.  Therefore, the 
veteran may only receive a higher rating under a different 
diagnostic code or on an extra-schedular basis.  

In this regard, Diagnostic Code 6200 provides that chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination), will be evaluated as 10 percent disabling 
during suppuration or with aural polyps.  Hearing impairment, 
and complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull will be rated 
separately.  38 C.F.R. § 4.87.  

The Board has considered that the veteran received treatment 
for chronic suppurative otitis media from 1965 to 1994, 
according to a private treatment letter from "A.G.," M.D., 
dated June 2002.  Nonetheless, upon examinations in May 2004, 
neither VA examiner diagnosed this condition.  There was no 
evidence of suppuration or aural polyps.  Consequently, at 
this time, the veteran's disability is most appropriately 
evaluated as chronic otitis externa, and application of 
Diagnostic Code 6200 for otitis media is not in order.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  
  
However, when the RO originally granted service connection in 
September 1967, bilateral hearing loss was associated with 
the veteran's ear disability.  In fact, whenever the veteran 
has applied for an increased rating for his otitis externa, 
the RO consistently utilized the criteria for evaluation of 
hearing impairment under 38 C.F.R. § 4.85.  Nonetheless, the 
RO never specifically assigned a separate rating for his 
bilateral hearing loss.  

In general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
The Board emphasizes that the critical inquiry in making such 
a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The veteran is 
entitled to a combined rating where the symptomatology is 
distinct and separate. Id. 
    
In this case, the Board finds that a separate rating for 
bilateral hearing loss is appropriate.  The veteran has 
distinct hearing loss symptomatology that has been associated 
with treatment for his chronic otitis externa since his 
military service.  

Specifically, relevant laws and regulations stipulate that 
evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing 
acuity.  Hearing impairment is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold levels (which, in turn, are 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
I to XI.  Tables VI and VII as set forth in § 4.85(h) are 
used to calculate the rating to be assigned.     

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examination results cited below.

In connection with his claim for an increased rating for his 
ear disability to include bilateral hearing loss, the veteran 
was afforded a VA audiology examination in May 2004.  At that 
time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
25
50
45
LEFT

30
30
50
50

The average puretone threshold was 36 in the right ear and 40 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent bilaterally.  The veteran 
has been prescribed hearing aids.  

The veteran also underwent also underwent private 
audiological testing in January 2002.  However, the results 
from this audiology examination were provided in graphic 
representations without interpretation as to the exact 
puretone thresholds found.  Consequently, the results of 
these tests are unclear, and as such, are less probative in 
light of the mechanical application required by the rating 
schedule.  In any event, the results do not appear 
inconsistent with the results of the VA audiology examination 
in May 2004.  

In this case, applying the results from the May 2004 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right and left ear.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss is 
evaluated as noncompensable.  Simply stated, the results do 
not provide a basis to grant an increased rating beyond 0 
percent when considering hearing loss in both ears.  The 
level of hearing loss in both ears is simply too slight at 
this time.  In addition, upon review of the evidence, at no 
time since discharge from service in February 1965 has the 
veteran's bilateral hearing loss been compensable.  If the 
disability picture changes in the future, the veteran is free 
to file a claim for an increased rating.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for chronic otitis externa.  38 C.F.R. § 4.3.  In 
addition, the criteria for an initial noncompensable 
disability rating, but no greater, for bilateral hearing has 
been met.  

There is no indication in the record that the average 
industrial impairment from his ear disabilities would be in 
excess of that contemplated by the assigned ratings.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.  38 
C.F.R.  § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in May 2002, 
December 2002, February 2003, April 2003, and December 2003 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board observes that the RO correctly issued the initial 
VCAA notice letters prior to the May 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, no letter asked the veteran to 
provide any evidence in his possession that pertains to the 
claims. Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the private medical evidence and written statements 
he has submitted on his own behalf.  Moreover, the VCAA 
letters, rating decision, and statement of the case (SOC), 
taken as a whole, advise the veteran what missing evidence is 
necessary to establish service connection and an increased 
rating.  Additionally, the VCAA letter dated in April 2003 
advised the veteran that the VA would obtain "any additional 
information or evidence."  Therefore, any failure to make 
the specific request is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The notification letters did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to the service connection claims, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in failing to provide this notice.  
As for an increased rating for otitis externa, since a 
disability rating and effective date have already been 
granted, the lack of Dingess notice is harmless error.  
Finally, with regard to the hearing loss grant, the RO will 
provide the veteran appropriate Dingess notice when it 
implements the Board's decision in this case.

The Board acknowledges that the RO provided the veteran with 
certain VCAA notice well after the initial rating decision on 
appeal.  However, the Federal Circuit recently held, as a 
matter of law, that the provision of adequate VCAA notice 
prior to a "readjudication decision" such as a SOC or SSOC 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III] 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
In this respect, the RO issued adequate VCAA notice prior to 
the last July 2004 SOC, such that there is no prejudice to 
the veteran.         

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, and 
a VA examination for his increased rating claim.  Neither the 
veteran nor his representative has asserted that any 
additional evidence remains outstanding.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claims.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R.  § 3.159(c)(4)(i).  

Simply stated, the standards of McLendon are not met in this 
case.  The Board finds that the evidence reveals that the 
veteran did not have any residual disease or injury upon 
separation during service.  In addition, there is no evidence 
that suggests a nexus between service and the alleged 
disorders at issue.  As service and post-service medical 
records provide no basis to grant these claims, and in fact 
provide evidence against these claims, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a neck condition is denied.

Service connection for a right shoulder condition is denied. 
  
Service connection for a right elbow and arm condition is 
denied. 

Service connection for refractive error is denied.  

A disability rating greater than 10 percent for otitis 
externa is denied.  

An initial noncompensable disability rating for bilateral 
hearing loss is granted.      


REMAND

The Board finds that a remand is required as to the new and 
material evidence claims for an acquired psychiatric disorder 
and a low back disorder, as well as the claim for entitlement 
to TDIU.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim pursuant to 38 U.S.C.A. § 
5013(a) and 38 C.F.R. § 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  38 C.F.R. § 3.59(b)(1).  The notice 
should also ask the claimant to provide any evidence in his 
possession that pertains to the claim. Id.  Finally, the VCAA 
notice should also be compliant with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

First, a review of the claims folder fails to reveal a VCAA 
letter pertaining to the veteran's claim for TDIU.  Second, 
with respect to the new and material evidence issues, the 
VCAA letters of record do not ask the veteran to provide any 
evidence in his possession that pertains to the claims.  
Therefore, a remand is required for the RO to issue a new 
VCAA letter for both issues that is compliant with 38 C.F.R. 
§ 3.159(b)(1) and with all legal precedent.  Third, the Board 
also notes that the TDIU claim must be remanded as it is 
inextricably intertwined with the new and material evidence 
claims that are also being remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Fourth, as to the new and material evidence issues, during 
the pendency of this appeal, on March 31, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in pertinent part, that the VCAA notice 
requirements require the VA to send a specific notice letter 
to the claimant that (1) notifies the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.   

In this regard, although the February 2003 VCAA notice letter 
defines what new and material evidence is, it does so under 
the prior standard of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), which was in effect for claims filed before August 29, 
2001.  The veteran's claims to reopen in this case was filed 
in 2003.  

As a result, the veteran should have been advised by way of a 
new VCAA notice letter of the amended version set forth under 
38 C.F.R. § 3.156(a) (2006).  

Furthermore, no VCAA letter has specifically advised the 
veteran of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection for an acquired psychiatric disorder and low back 
disorder that were found insufficient in the prior final RO 
decisions in August 1974 and August 1979.  In this respect, 
the appellant must be notified that in order to reopen the 
claims, he must submit medical evidence linking a current 
diagnosis for a back disorder and acquired psychiatric 
disorder to service or to a service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1.	With respect to TDIU claim on appeal, 
the RO should send a letter in 
compliance with the VCAA that notifies 
the veteran and his representative of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim 
on appeal, either on a schedular or 
extra-schedular basis.  This notice must 
indicate what information or evidence 
the veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the veteran to provide 
any evidence in his possession that 
pertains to the TDIU claim.  The notice 
must comply with the recent decision of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and with all legal precedent.  

2.	As to the new and material evidence 
claims for an acquired psychiatric 
disorder and low back disorder, the RO 
should send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
that (1) describes what new and material 
evidence is under the new standard in 
effect after August 29, 2001,  per the 
language of 38 C.F.R. § 3.156(a) 
(2006)); (2) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits (i.e., medical evidence of 
a current diagnosis for an acquired 
psychiatric disorder and low back 
disorder with a nexus to service or a 
service-connected disability); (3) asks 
the veteran to provide any evidence in 
his possession that pertains to these 
claims.  This notice is outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 
1 (2006)

3.	After completing the above actions, 
including any additional necessary 
development, the RO should readjudicate 
the TDIU issue on appeal, as well as the 
claims to reopen service connection for 
an acquired psychiatric disorder and a 
low back disorder, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a SSOC and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


